—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Linakis, J.), rendered June 27, 1989, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence of a term of probation, and (2) an amended judgment of the same court rendered May 2, 1990, revoking the sentence of probation previously imposed on June 27, 1989, and imposing a sentence of imprisonment upon his conviction of criminal possession of a controlled substance in the fifth degree.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.